Martin, J.,

delivered the opinion of the court.
■ This is an action of slander,’ and assault and battery, with a claim for damages. The hopes which the fair defendant entertains of having the judgment of the fair plaintiff reversed, rest on the alleged error of the judge a quo, in admitting testimony offered by the plaintiff, but objected to by the defendant. '
The grounds on which the reading' of the deposition offered by the plaintiff, was objected to, are :
Where the notice to take a deposition is not given in full time, as required by law, yet when the party sends her attorney to the commissioner, who appears and objects to taking the deposition, on the ground of defective notice, this fact will render the notice sufficient.
Where the name of a witness is written C. Swabine in the affidavit for a commission, and Catherine Swab in the deposition, the discrepancy in names will not vitiate the deposition, when it is in other respects taken according to law.
The law does not require the commissioner before whom a deposition is taken, to reduce it to writing personally. It is sufficient, if not written by the witness, that it be reduced to writin g by an indifferent person.
When a deposition is accompanied by the certificate of the commissioner, that it was taken by him, ancl sworn to and subscribed be-sufficient proc& verbal of the manner of taking it.
*5851. The insufficiency of the notice.
2. That of the affidavit on which the commission issued.
3. That the deposition was not reduced to writing by the commissioner.
4. That no proces verbal is annexed to the commission.
It appears that the notice was issued on the 30th of April, to appear before the commissioner on the same day, at two o’clock, P. M. The hour at which the service was made, does not appear in the record, but has been stated in argument to have been about 11 o’clock, A. M. The witness was obliged to leave the city unexpectedly and go home, on account of her husband’s sickness, and that she had not communicated this to the plaintiff, until the morning of the day on which she was examined, being the eve of the one on which she expected to depart.
As all the parties resided in New-Orleans, and the defendant sent her attorney to the. commissioner’s office, for the purpose of objecting to the insufficiency of the notice, before she heard the deposition was taken, we conclude the notice was sufficient.
2. The affidavit on which the commission issued, is objected to, on account of the inaccuracy in the name of the witness, and because it is said the affidavit is not made as the law requires. In the affidavit, the name of the witness is written C. Swabine, and in the deposition she is called Catherine Swab. In other respects the affidavit appears to us, to have been made according to the article 430 of the Code of Practice, under which we suppose the commission was asked for. Swab may be a contraction of Swabine ; as the attorney of the defendant objected before the commissioner, to the shortness of the notice only, we think the District Court did not err, ordering the deposition to be read.
3. Nothing in our law requires the commissioner to reduce the depositions he receives to writing personally. It suffices when not written by the witness, that they be taken down by an indifferent person. In the present case-the deposition was taken by the clerk of the commissioner, an associate justice of the City Court.
*5864. The commission and deposition are accompanied with commissioner’s certificate, of the deposition having been taken by him.
The deposition was, in our opinion, properly received in evidence.
U H therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.